DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 7-21 are cancelled. Claims 1-6 and 22-27 are allowed.

Applicant’s arguments regarding the rejection under 35 USC 112(a) have been fully considered and are persuasive. The rejection of 9/3/2020 is overcome.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 9/3/2020 are overcome.

Allowable Subject Matter
Claims 1-6 and 22-27 are allowed. The following is an examiner’s statement of reasons for allowance:

Wong (US 5,234,757) teaches a thin tacky film (abstract) having a continuous phase of a thermosetting matrix resin material and a discontinuous phase of particles of an in situ expandable thermoplastic polymer containing an expansion agent therein (column 5, lines 27-41). The film is then adhered to a fabric or prepreg to form a composite (column 6, lines 4-26) and cut prior to molding to match the size of the mold surface (column 26, lines 30-51, figure 9, reference numeral 149). Wong discloses that the resin film is stored at a cold temperature prior to use (column 6, lines 62-68, column 7, 
Boke (US 2010/0051183) teaches a prepreg stack coated with a non-woven layer ([0053], figure 1, reference numeral 3). The non-woven layer is a non-woven fabric [0010]. The non-woven layer is later impregnated with resin during a pressing step [0056], which one of ordinary skill in the art would recognize indicates that the non-woven layer is a dry layer at the time it is used to coat the prepreg stack. Boke additionally teaches that providing the dry non-woven layer on the surface allows facilitates transport of the reinforcement and prevents tool contamination [0019]. However, Boke does not teach or suggest a separate film layer.
Silcock (US 8,900,391) teaches a composite structure fabricated by laying up at least one ply of fiber reinforcement and at least one layer of resin on a tool (abstract) and are combined using heat and pressure to combine the layers and infuse the resin (column 4, lines 39-49). This curing may happen in an out-of-autoclave process such as vacuum bag processing and oven curing (column 4, lines 18-38). However, it would have not been obvious to one of ordinary skill in the art to combine the curing of Silcock with any tacking process since heat is not applied during tacking.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/R.E.S./               Examiner, Art Unit 1747

/Michael H. Wilson/               Supervisory Patent Examiner, Art Unit 1747